NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                         Nos. 13-2357 & 13-3638
                              ___________

                        ALBERT M. ROBINSON

                                     v.

 STATE OF NEW JERSEY MERCER COUNTY VICINAGE - FAMILY DIVISION;
            SANDRA TERRY; DOUG MECKEL; SUE REGAN

        *ANITA BHAGGAN-ROBINSON, ALBERT M. ROBINSON,
                                                      Appellants
                   *Pursuant to Fed. R. App. P. 12(b)
               ____________________________________

              On Appeal from the United States District Court
                        for the District of New Jersey
                  (D.C. Civil Action No. 3-11-cv-06139)
               District Judge: Honorable Anne E. Thompson
               ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                              April 4, 2014
   Before: FUENTES, GREENBERG and VAN ANTWERPEN, Circuit Judges

                           (Filed: April 4, 2014)
                               ___________

                               OPINION
                              ___________

PER CURIAM
       Albert Robinson, proceeding pro se, seeks review of District Court orders that,

inter alia, denied his motion to consolidate several cases and granted the defendants’

motion for summary judgment. For the following reasons, we will affirm.

         In 1990, the Superior Court of New Jersey entered a final restraining order

(“FRO”) against Robinson in a domestic relations action. Robinson did not become

aware of the FRO until 2009, when, as the result of a background check, he was advised

that he was not eligible to purchase a firearm while the FRO was active. In November

2009, Robinson successfully moved to dissolve the FRO.

       In October 2011, Robinson initiated the present action, the basis of which was his

allegation that the order granting the FRO had been forged. He named as defendants the

Family Division of the Superior Court of New Jersey and three court employees, Sandra

L. Terry, Sue Regan, and Douglas Meckel. Robinson alleged that the defendants violated

his constitutional rights under 42 U.S.C. § 1983, and sought redress for state-law

defamation, intentional infliction of emotional distress, misappropriation of name, fraud,

negligence, and nuisance torts. The District Court granted the defendants’ motion to

dismiss, holding that Robinson’s claims against the defendants in their official capacities

were barred by the Eleventh Amendment and that the Rooker-Feldman doctrine

precluded Robinson’s claims against the defendants in their individual capacities.1 On

appeal, we concluded that the “claims against the Family Division and the official-

capacity defendants were properly dismissed[,]” but held that the Rooker-Feldman


1
 The District Court also denied as moot a motion filed by Robinson’s wife, Anita
Bhaggan-Robinson, to intervene in the action. Bhaggan-Robinson did sign the notice of
                                             2
doctrine did not bar Robinson’s claims because success in the federal suit would not call

the state court judgment into question. Robinson v. N.J. Mercer Cnty. Vicinage-Family

Div., 514 F. App’x. 146, 149-50 (3d Cir. 2013) (not precedential) (footnote omitted from

quotation).

       After the case was remanded, Robinson filed numerous motions, including a

motion to consolidate it with two other cases that were related to the FRO. By order

entered April 23, 2013, the District Court denied the consolidation motion, and, in a

separate order entered the same day, directed that the Clerk not “accept for filing any new

case, proceeding, motion or other litigation document submitted by or on behalf of

Plaintiff Albert M. Robinson . . ., in a matter related to [the] Defendants . . . without a

written order of this Court.” Robinson filed a notice of appeal as to those orders, and the

matter was docketed here at C.A. No. 13-2357.

       Meanwhile, the parties filed cross-motions for summary judgment. The District

Court denied Robinson’s motion and granted the defendants’ motion, holding that

Robinson’s claims lacked merit. In reaching this conclusion, the District Court noted that

Robinson “failed to provide evidentiary support for his allegations in moving for

summary judgment and has also failed to oppose Defendants’ Statement of Material

Facts.” Therefore, the District Court “deemed admitted” the material facts set forth by

the defendants, including their assertion that the FRO was authentic. Robinson appealed,

and the matter was docketed here at C.A. No. 13-3638, and consolidated with C.A. No.

13-2357 for disposition.


appeal, however, and is a party to these proceedings.
                                             3
       Our jurisdiction is pursuant to 28 U.S.C. § 1291. See also Cape May Greene, Inc.

v. Warren, 698 F.2d 179, 184-85 (3d Cir. 1983) (holding that premature notice of appeal,

filed after disposition of some claims, but before entry of final judgment, will ripen upon

court’s disposal of remaining claims). We review for abuse of discretion the District

Court’s denial of the motion to consolidate and its order imposing filing restrictions.2

Young v. City of Augusta, 59 F.3d 1160, 1169 (11th Cir. 1995); Abdul-Akbar v. Watson,

901 F.2d 329, 331 (3d Cir. 1990). We exercise plenary review over the decision granting

summary judgment, using the same standard applied by the District Court. See Doe v.

Luzerne Cnty., 660 F.3d 169, 174 (3d Cir. 2011).

       The District Court properly denied Robinson’s motion to consolidate. The District

Court has broad discretion to consolidate matters involving common questions or law or

fact. See Fed. R. Civ. P. 42(a). Robinson sought to consolidate the present case with

Howard v. Robinson, D.N.J Civ. No. 13-cv-00206, and Robinson v. N.J. Attorney

General, D.N.J. Civ. No. 12-cv-07861. Although those cases also involved, at least

tangentially, challenges to the FRO, consolidation would have been inefficient. When


2
  To the extent that Robinson also seeks to appeal from an order granting the defendants
motion for an extension of time to oppose his motion for summary judgment and to file a
cross-motion for summary judgment, we conclude that there was no abuse of discretion.
See Planned Parenthood of Cent. N.J. v. Att’y Gen. of the State of N.J., 297 F.3d 253,
259 (3d Cir. 2002). In their motion, which Robinson did not contest, the defendants
noted that additional time was required to obtain certifications from state court judges
(one of whom was on medical leave) involved in the FRO proceedings. See In re Fine
Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982) (“We will not interfere with a
trial court’s control of its docket except upon the clearest showing that the procedures
have resulted in actual and substantial prejudice to the complaining litigant.” (quotation
marks omitted)).

                                             4
Robinson filed the motion to consolidate, Howard v. Robinson had been remanded to

state court, see 28 U.S.C. § 1447(c), and the defendants had yet to be served with the

complaint in Robinson v. Attorney General. See EEOC v. HBE Corp., 135 F.3d 543, 551

(8th Cir. 1998) (holding that “[c]onsolidation is inappropriate . . . if it leads to

inefficiency, inconvenience, or unfair prejudice to a party.”).

       We also conclude that the District Court did not abuse its discretion in enjoining

Robinson from filing any new case, proceeding, motion, or other litigation document

without written permission. A District Court has broad power under 28 U.S.C. § 1651 to

issue an injunction to restrict the filing of meritless pleadings. But such an injunction is

an extreme measure that must “be narrowly tailored and sparingly used.” Matter of

Packer Ave. Assoc., 884 F.2d 745, 747 (3d Cir. 1989); In re Oliver, 682 F.2d 443, 445

(3d Cir. 1982). Accordingly, we have held that “[t]he broad scope of the District Court’s

power . . . is limited by two fundamental tenets of our legal system—the litigant’s rights

to due process and access to the courts.” Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir.

1993). Neither of those tenants has been abridged here. In the order entered on April 23,

2013, the District Court noted that, in the two months following our remand, Robinson

had filed at least seven motions.3 In addition, the District Court recognized a letter from

the defendants, which stated that they could not “present a complete cross-motion for

summary judgment when Robinson bombards this Court and defendants with motions


3
 These include two amended motions for summary judgment, a “Motion . . . to Amend
Petition,” a motion for reconsideration, a motion for sanctions, a motion to appoint
counsel, and the motion to consolidate.

                                               5
that would clearly have an impact on a motion for summary judgment.” Notably, the

District Court later clarified, and effectively narrowed, its April 23, 2013 order, stating

that it was intended “to allow Defendants an opportunity to respond to pending motions

and file a cross-motion for summary judgment.” The District Court also specifically

provided that Robinson was not “preclude[d] . . . from filing opposition or reply papers in

accordance with the Federal Rules of Civil Procedure.” Thereafter, Robinson opposed

the filing injunction, as well as the defendants’ cross-motion for summary judgment.

Under the circumstances, we are satisfied that there has been no abuse of discretion.4

       Finally, we conclude that the District Court properly granted summary judgment

in favor of the defendants. There is no genuine issue of material fact as to whether the

FRO was authentic. Robinson’s claims are premised on his allegation that the defendants

backdated and otherwise modified the FRO to resemble an order from 1990. In their

statement of undisputed material facts, the defendants asserted that the FRO was not a

forgery.5 See D.N.J. L. Civ. R. 56.1. Robinson did not oppose that assertion, nor did he


4
 We also conclude that the District Court did not abuse its discretion in denying
Robinson’s motions for sanctions. We generally review a ruling on a motion for Rule 11
sanctions for abuse of discretion. Gary v. The Braddock Cemetery, 517 F.3d 195, 201
(3d Cir. 2008). On appeal, Robinson argues that the District Court should have
sanctioned the defendants and their attorneys because they “knew that the FRO was
forged but filed their Motion to Dismiss and submitted even more forged documents to
support the original FRO.” Importantly, however, the record does not contain any
credible evidence to support Robinson’s claims.
5
 This assertion was based on affidavits from: (1) the complainant, who initiated the
domestic relations action; (2) the domestic violence advocate, who helped the
complainant complete the pre-court interview form, and (3) court personnel and judges
who were involved in the proceedings and who recognized the markings and signatures
on the relevant court documents.
                                              6
provide citations to materials in the record in support of his own motion for summary

judgment.6 Therefore, the District Court did not err in concluding that the defendants’

material facts concerning the authenticity of the FRO are undisputed. Furthermore, the

defendants are entitled to judgment as a matter of law on Robinson’s constitutional and

state law claims. See United States v. One Piece of Real Prop., 363 F.3d 1099, 1101

(11th Cir. 2004) (stating that a district court “cannot base the entry of summary judgment

on the mere fact that the motion was unopposed, but, rather, must consider the merits of

the motion.”); Anchorage Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir.

1990). Robinson alleged that his rights under the First, Second, Fourth, Sixth, Eighth,

and Fourteenth Amendments were violated when the defendants “illegally used the

identity of the [domestic relations action complainant] to create a fraudulent . . . FRO,”

and then submitted the FRO to a law enforcement database. His state law claims are also

dependent on the creation and submission of a fraudulent FRO. Because the undisputed




6
  Robinson did not strictly comply with the local rules, which state that “[t]he opponent
of summary judgment shall furnish, with its opposition papers, a responsive statement of
material facts, addressing each paragraph of the movant’s statement, indicating
agreement or disagreement and, if not agreed, stating each material fact in dispute and
citing to the affidavits and other documents submitted in connection with the motion; any
material fact not disputed shall be deemed undisputed for purposes of the summary
judgment motion.” D.N.J. L. Civ. R. 56.1(a); see also Fed. R. Civ. P. 56(e). But he did
argue that the defendants’ statement of material fact was generally not credible because
of several inconsistencies. See Lorenzo v. Griffith, 12 F.3d 23, 28 (3d Cir. 1993) (noting
that the purpose of certain district court local rules is the “[f]acilitation of the court’s
disposition of motions, not punishment.”). As the District Court adequately explained,
however, those inconsistencies were the result of “scrivener’s error[s],” which the
defendants corrected in supplemental certifications.
                                             7
material facts indicate that the FRO is genuine, however, the District Court properly

granted summary judgment in favor of the defendants.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                            8